UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

UNITED STATES OF AMERICA : Criminal No. 19-690 (FLW)
Vv.

SCHEDULING ORDER
RANDOLPH MCLEOD

This matter having come before the Court for arraignment; and the
United States being represented by Craig Carpenito, United States Attorney for
the District of New Jersey (by Ian D. Brater, Special Assistant U.S. Attorney,

; ‘ 2 )
appearing); and the Defendant being represented by [ena esT, Esq.;

 

and the parties having met and conferred prior to arraignment and having
determined that this matter may be treated as a criminal case that does not
require extensive discovery within the meaning of paragraph 3 of this Court’s
Standing Order for Criminal Trial Scheduling and Discovery; and the parties
having agreed on a schedule for the exchange of discovery and the filing and
argument of pretrial motions; and the Court having accepted such schedule,
and for good cause shown,

It is on this Dey of October, 2019, ORDERED that:

1, The Government shall provide all discovery required by Federal
Rule of Criminal Procedure 16(a)(1) on or before November 5, 2019.

2 The Government shall provide exculpatory evidence, within the
meaning of Brady v. Maryland, 373 U.S. 83 (1963) and its progeny, on or

before November 5, 2019. Exculpatory evidence that becomes known to the
Government after that date shall be disclosed reasonably promptly after
becoming known to the Government.

3. The Defendant shall provide all discovery required by Federal Rule
of Criminal Procedure 16(b)(1} on or before December 5, 2019.

4. The Defendant shall provide any and all notices required by
Federal Rules of Criminal Procedure 12.1, 12.2, and 12.3 on or before
December 20, 2019.

5, The following shall be the schedule for pretrial motions in this
matter:

a) The Defendant shall file any and all pretrial motions, pursuant to
Federal Rules of Criminal Procedure 12(b) and 41(h), in the manner set forth in
L. Civ. R. 7.1, on or before December 20, 2019;

b) The Government shall file any response to the Defendant’s pretrial
motions on or before January 3, 2020;

c) The Defendant shall file any reply on or before January 10, 2020;

d) Oral argument on pretrial motions shall be held on

Ls 2920 gach. OM ce date fo Le Ate by

be Crna

[REMAINDER OF PAGE LEFT BLANK]
6. Pursuant to paragraphs 17 to 21 of the Court’s Standing Order No.
15-2, the Court shall, in consultation with the parties, schedule a final pretrial
conference that will be held no sooner than two (2) weeks following the

disposition of pretrial motions. If appropriate, a trial date will be set at this

final pretrial conference.

hes d {[
HON. FREDA L./ WOLFSON
CHIEF JUDGE
